Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 has been considered by the examiner.

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 5/13/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Support is found in the specification as filed for the amendments to the claims.
	The rejection of claims 21, 23, 30, and 31 under 35 U.S.C. 103 as being unpatentable over “Brennan” in view of “Dai” is withdrawn in view of Applicant’s amendments to the claims; subsequently, the rejection of claim 29 further in view of “Durasoft Brochure” and “Pitman” is withdrawn.  Applicant’s arguments to this effect are persuasive.  

Rejoinder and Status of the Claims
	Claims 21, 23, and 29-31 are in condition for allowance.  The recitations of “%wt” are interpreted to name numerical percentages by weight in accordance with definitions in the specification as filed.
Claims 21, 23, and 29-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-19 and 25-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The requirement for election of species is withdrawn inasmuch as it applies to the species remaining in the claims as amended 5/13/2022.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 20, 22, and 24 are canceled.  Claims 1-19, 21, 23, and 25-31 (to be re-numbered 1-28) are in condition for allowance.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-19, and 25-28 are rejoined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is insufficient motivation in the prior art and specifically the secondary references previously of record for modifying the Brennan teaching to arrive at the invention as in the amended claims, despite each of the components encompassed in the claims being generally known in the art (i.e., see US Patent No. 6074998; 6458751; US20170172892, cited herein as an example of representative near-art) to be useful for similar applications.  Applicant’s argument to this effect on pages 12 and 13 of 18 of Remarks is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19, 21, 23, and 25-31 (to be re-numbered 1-28) are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617